 
Exhibit 10.1
 
MAXIMUS, Inc.
INCOME CONTINUITY PROGRAM
(As Amended and Restated Effective November 20, 2007)


Section 1 -- Definitions.  The following terms shall have the meaning ascribed
to them:


(A) "Applicable Bonus" shall mean the higher of (i) the Target level bonus for
the Participant or (ii) the average of the Participant’s actual bonus payments
for the previous three full years (or shorter if the Participant has been
employed by the Company less than three years).


(B) "Base Salary" shall mean a Participant's annual base salary in effect on the
date of the Change of Control or the date of termination, whichever is higher.


(C) "Board" shall mean the board of directors of the Company.


(D) "Cause" shall mean (i) the Participant's conviction of a felony, or (ii)
either of the following that, in each case, results in demonstrable harm to the
Company's financial condition or business reputation (I) the Participant's
willful malfeasance or misconduct in relation to the performance of his/her
duties to the Company, or (II) the Participant's repeated willful refusal to
perform his/her duties.


(E) "Change of Control" shall mean the occurrence of any one or more of the
following:


(a) The “beneficial ownership” (as defined in Rule 13d-3 of the Exchange Act) of
securities representing more than twenty-five percent (25%) of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Company Voting Securities”)
is accumulated, held or acquired by a Person (other than the Company, any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or an Affiliate thereof, or any corporation owned, directly or
indirectly, by the Company's stockholders in substantially the same proportions
as their ownership of stock of the Company); provided, however, that any
acquisition from the Company or any acquisition pursuant to a transaction that
complies with clauses (i), (ii) and (iii) of subparagraph (c) of this definition
will not be a Change of Control under this subparagraph (a), and provided
further, that immediately prior to such accumulation, holding or acquisition,
such Person was not a direct or indirect beneficial owner of 25% or more of the
Company Voting Securities; or
 
(b) Individuals who, as of the effective date of this Program, constitute the
Board of Directors (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that an individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board; or
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c) Consummation by the Company of a reorganization, merger or consolidation, or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets or stock of another entity (a “Business
Combination”), in each case, unless immediately following such Business
Combination: (i) more than 60% of the combined voting power of then outstanding
voting securities entitled to vote generally in the election of directors of (A)
the corporation resulting from such Business Combination (the “Surviving
Corporation”), or (B) if applicable, a corporation that as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries (the “Parent Corporation”),
is represented, directly or indirectly, by Company Voting Securities outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportions as their ownership, immediately
prior to such Business Combination, of the Company Voting Securities, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 25% or more of the combined voting power of the then
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
except to the extent that such ownership of the Company existed prior to the
Business Combination, and (iii) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination; or
 
(d) Approval by the Company's stockholders of a complete liquidation or
dissolution of the Company.
 
However, in no event will a Change of Control be deemed to have occurred, with
respect to a Participant, if the Participant is part of a purchasing group that
consummates the Change of Control transaction.  A Participant will be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Participant is an equity holder in the purchasing company or group (except: (i)
passive ownership of less than 2% of the stock of the purchasing company; or
(ii) ownership of equity participation in the purchasing company or group that
is otherwise not significant, as determined prior to the Change of Control by a
majority of the nonemployee continuing directors).
 
(F) "Code" shall mean the Internal Revenue Code of 1986, as amended, and, as
applicable, the regulations promulgated thereunder.


(G) "Company" shall mean MAXIMUS, Inc., and, after a Change of Control, any
successor or successors thereto.


(H) "Compensation" shall mean the sum of a Participant's Applicable Bonus and
Base Salary.


(I) "Employee Benefits" shall mean the employee and fringe benefits and
perquisites (including without limitation all medical, dental, life insurance,
disability and pension (including maximum matching contributions) benefits) made
available to a Participant (and his or her eligible dependents) immediately
prior to a Change of Control (or the economic equivalent thereof where pension
laws prohibit or restrict such benefits).


 
2

--------------------------------------------------------------------------------

 
 
 
(J) "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.


(K) "Good Reason" shall mean with respect to a Participant (i) a material
decrease (or failure to increase in accordance with the terms of any employment
contract) in the Participant's base salary, bonus opportunity or target
long-term equity awards, (ii) a material diminution in the Participant's
authority, duties, or responsibilities, (iii) a material diminution in the
authority, duties, or responsibilities of the supervisor to whom the Participant
is required to report, (iv) a material diminution in the budget for which the
Participant retains authority, (v) a relocation of the Participant’s primary
office more than thirty-five (35) miles from its current location, or (vi) the
material breach by the Company of the agreement under which the Participant
provides services.  If one or more of the above conditions exists, the
Participant must provide notice to the Company within a period not to exceed
ninety (90) days of the initial existence of the condition.  Upon such notice,
the Company must be provided a period of thirty (30) days during which it may
remedy the condition.


(L) "Gross-Up Payment" shall have the meaning ascribed to such term in Section
4.


(M) "Participant" shall mean an employee of the Company designated by the Board
as an “officer” under Section 16 of the Exchange Act at the time of the Change
of Control or when terminated pursuant to Section 3(B) of the Program.  Once so
designated, a Participant's rights hereunder may not be diminished unless (i)
such Participant's position is changed such that he or she is no longer
designated as a officer under Section 16 of the Exchange Act in a manner that
will not permit him or her to become eligible for any payments hereunder, or
(ii) such Participant’s employment with the Company is terminated in a manner
that will not permit him or her to become eligible for any payments hereunder.


(N) "Person" shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof.


(O) "Program" shall mean this Income Continuity Program, as it may be amended
from time to time.


(P) "Severance Payments" shall have the meaning ascribed to such term in Section
4.


(Q) "Total Payments" shall have the meaning ascribed to such term in Section 4.


Section 2 -- Term.  This Program shall be effective as of March 21, 2006 and
shall continue in effect through December 31, 2009; provided, however, that,
commencing on December 31, 2009, and on each December 31 thereafter, this
Program shall be automatically extended for one additional year unless, not
later than October 31 of such year, the Company provides written notice to each
Participant that this Program shall not be so extended. In addition, if this
Program is in effect on the date of a Change of Control, then it shall continue
in effect for not less than three years following such Change of Control.


 
3

--------------------------------------------------------------------------------

 
 
 
Section 3 – Income Continuity. If during the term of this Program


(A) a Participant's employment with the Company is terminated by the Company
without Cause, or a Participant resigns for Good Reason, in each case within 36
months following a Change of Control (or, if later, within 30 days after the
lapse of the Company's right to cure the condition resulting in Good Reason), or


(B) a Participant's employment with the Company is terminated one year prior to
a Change of Control at the request of a party involved in such Change of
Control, or otherwise in connection with or in anticipation of a Change of
Control.


then in the case of each of clauses (A) and (B) such Participant shall become
entitled to the following compensation, benefits and rights, except as otherwise
specified by the Chief Executive Officer of the Company with respect to a
Participant at the time such Participant is designated as a Participant:


(i) A cash lump sum, payable within ten days following the date of termination,
equal to the sum of:  (1) any unpaid Base Salary through the date of
termination, (2) any bonus earned but unpaid as of the date of termination for
any previously completed year, (3) reimbursement for any unreimbursed expenses
incurred by such Participant prior to the date of termination, and (4) in the
case of the Company’s Chief Executive Officer (“CEO”), an amount equal to 300%
of his or her Compensation, and in the case of other Participants, an amount
equal to 200% of such Participant’s Compensation.


(ii) Any unvested Company stock options, restricted stock units or similar
equity incentives held by such Participant that are outstanding on the date of
termination shall be immediately vested as further described in the terms and
conditions applicable to such options, restricted stock units or equity
incentives.


(iii) Continued Employee Benefits, at the Company's expense, for such
Participant and his/her eligible dependents for a period of 36 months in the
case of the CEO and for a period of 24 months in the case of all other
Participants following such Participant's date of termination, except where the
provision of such Employee Benefits would result in a duplication of benefits
provided by any subsequent employer.  To the extent that these payments are not
exempt from Section 409A under the COBRA, reimbursement, in-kind benefit, or
other applicable exceptions thereunder, such payments shall be made at the time
and in the amount required under the documents governing each Employee Benefit.


(iv) A lump sum, payable within ten days following the date of termination,
equal to $50,000, which is intended for outplacement and financial planning
services.


 
4

--------------------------------------------------------------------------------

 
 
 
(v) The amounts specified in Section 4.


(vi) All rights such Participant has to indemnification from the Company
immediately prior to the Change of Control shall be retained for the maximum
period permitted by applicable law, and any director's and officer's liability
insurance covering such Participant immediately prior to the Change of Control
shall be continued throughout the period of any applicable statute of
limitations.


(vii) The Company shall reimburse a Participant for all costs and expenses,
including all attorneys' fees and disbursements, incurred by such Participant in
connection with any legal proceedings (including arbitration), which relate to
the termination of employment or the interpretation or enforcement of any
provision of this Program, where such Participant prevails in such proceeding
with respect to at least one material issue.  Notwithstanding the foregoing, the
Company shall not be obligated to reimburse a Participant for any such costs and
expenses in excess of $500,000.  Such reimbursements shall be made no later than
the two and one-half months following the end of the calendar year, or if later
the Company's fiscal year, during which such Participant prevails in such
proceeding with respect to at least one material issue.


(C)  In no event will the eligibility, compensation, benefits, and rights
described above be decreased within one year before or thirty-six months after a
Change of Control.
 
(D)  Each payment made under this Program shall be considered a separate payment
for purposes of Section 409A of the Code.
 
Section 4 -- Excise Tax Gross-Up.  In the event a Participant becomes entitled
to any amounts or benefits payable in connection with a Change of Control
(whether or not such amounts are payable pursuant to this Program) (the
"Severance Payments"), if any of such Severance Payments are subject to the tax
(the "Excise Tax") imposed by Section 4999 of the Code (or any similar federal,
state or local tax that may hereafter be imposed), the Company shall pay to such
Participant within ten days following the date of his/her termination of
employment an additional amount (the "Gross-Up Payment") such that the net
amount retained by such Participant, after deduction of any Excise Tax on the
Total Payments (as hereinafter defined) and any federal, state and local income
tax and Excise Tax upon the payment provided for by this Section, shall be equal
to the Total Payments. For purposes of determining whether any of the Severance
Payments will be subject to the Excise Tax and the amount of such Excise
Tax:  (a) any other payments or benefits received or to be received by such
Participant in connection with a Change of Control or such Participant's
termination of employment (whether pursuant to the terms of this Program or any
other plan, arrangement or agreement with the Company, any entity whose actions
result in a Change of Control or any entity affiliated with the Company, or such
entity) (which, together with the Severance Payments, constitute the "Total
Payments") shall be treated as "parachute payments" within the meaning of
Section 280G of the Code, and all "excess parachute payments" within the meaning
of Section 280G of the Code shall be treated as subject to the Excise Tax,
unless in the opinion of a nationally-recognized tax counsel selected by such
Participant such other payments or benefits (in whole or in part) do not
constitute parachute payments, or such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered within
the meaning of Section 280G of the Code, or are otherwise not subject to the
Excise Tax, (b) the amount of the Total Payments which shall be treated as
subject to the Excise Tax shall be equal to the lesser of (i) the total amount
of the Total Payments and (ii) the amount of excess parachute payments within
the meaning of section 280G of the Code, and (c) the value of any non-cash
benefits or any deferred payments or benefits shall be determined by a
nationally-recognized accounting firm selected by such Participant in accordance
with the principles of Sections 280G of the Code. For purposes of determining
the amount of the Gross-Up Payment, such Participant shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation in
the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of such Participant's residence on his/her date of termination, net of
the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes. In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder at the time of the
termination of such Participant's employment (including by reason of any payment
or benefit the existence or amount of which cannot be determined at the time of
the Gross-Up Payment), the Company shall make an additional gross-up payment in
respect of such excess within ten days after the time that the amount of such
excess is finally determined.


 
5

--------------------------------------------------------------------------------

 
 
 
Section 5 -- No Mitigation or Offset. Except as provided in Section 3(iii), a
Participant shall not be required to mitigate the amount of any payment or
benefit provided for under this Program by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for hereunder
be reduced by any compensation or benefits earned or received by such
Participant as the result of employment by a subsequent employer, by retirement
benefits, by offset against any amount claimed to be owed by such Participant to
the Company or otherwise.


Section 6 -- Validity. The invalidity or unenforceability of any provision of
this Program shall not affect the validity or enforceability of any other
provision of this Program, which other provision shall remain in full force and
effect.


Section 7 -- Withholding. All payments hereunder shall be reduced by any
applicable taxes required by applicable law to be withheld by the Company.


Section 8 -- Modification or Waiver. No provision of this Program may be
modified, waived or discharged, unless such waiver, modification, or discharge
is agreed to in writing and signed by any Participant whose rights hereunder
would be adversely affected thereby.


Section 9 -- Applicable Law. This Program shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, without regard to
conflicts of laws principles thereof.


Section 10 -- No Liability. Neither the Board nor any officer of the Company
shall have any liability for any decision made in good faith in interpreting,
implementing or operating this Program, including without limitation, any
changes made to the definition Good Reason or in identifying the Participants.
The Company hereby agrees to indemnify and hold harmless each member of the
Board and each officer, for (and in each case, advance) any and all costs and
expenses incurred in connection with the administration, operation and
implementation of the Program, including without limitation any changes made to
the definition Good Reason or in identifying the Participants. No amounts paid
under this Section 10 for or on account of any of the foregoing officers or
directors shall be included in Compensation under this Program.


 
6

--------------------------------------------------------------------------------

 
 
 
Section 11 – Arbitration.  A Participant and the Company shall attempt to settle
amicably through negotiation any controversy, claim or dispute between the
parties arising out of or relating to this Program (a “Dispute”).  If a Dispute
cannot be settled by such means, the parties agree that it will be submitted to
final and binding arbitration before an arbitration tribunal which is, and
pursuant to arbitration procedures which are, acceptable to all parties.  If the
parties cannot or do not otherwise agree within 30 days of the date on which
notice of a Dispute is given, any such claim shall be submitted for arbitration
by the American Arbitration Association pursuant to the Commercial Arbitration
Rules of the American Arbitration Association then in effect.  Any arbitration
shall be conducted in Virginia.  Notice of demand for arbitration shall be
provided in writing to the other party.  The parties further intend and agree
that the final decision or award of the arbitration tribunal shall be binding on
the parties and their successors and fully enforceable by any court of competent
jurisdiction.  The facts and other information relating to any arbitration
arising out of or in connection with this Agreement shall be kept confidential
to the fullest extent permitted by law.  In addition, each party shall bear its
own expenses in connection with such arbitration unless otherwise ordered by the
arbitrator.
 
Section 12 – Distributions to Specified Employees.   Notwithstanding any
provision to the contrary, to the extent the Participant is considered a
specified employee under Section 409A of the Code and would be entitled to a
payment during the six month period beginning on the Participant's date of
termination that is not otherwise excluded under Section 409A of the Code under
the exceptions for short-term deferrals, separation pay arrangements,
reimbursements, in-kind distributions, or an otherwise applicable exemption, the
payment will not be made to the Participant until the earlier of the six month
anniversary of the Participant's date of termination or the Participant's death.


Section 13 – Section 409A of the Code.  This Program is intended to comply and
shall be administered in a manner that is intended to comply with Section 409A
of the Code and the interpretive guidance thereunder, including the exceptions
for short-term deferrals, separation pay arrangements, reimbursements, and
in-kind distributions.  The Program shall be construed and interpreted in
accordance with such intent.  To the extent potential payments could become
subject to Section 409A of the Code, the Company shall amend this Program with
the goal of providing Participants with the economic benefits described herein
in a manner that does not result in such tax being imposed.
 
7